Exhibit 10.10 EXECUTION VERSION Dated28 March 2014 KYUDEN SARULLA PTE. LTD. ORSARULLA INC. PT MEDCO GEOPOWER SARULLA SARULLA OPERATIONS LTD SARULLA POWER ASSET LIMITED as the Borrower and ASIAN DEVELOPMENT BANK as ADB (in certain capacities) ADB FACILITY AGREEMENT relating to the SARULLA GEOTHERMAL POWER PROJECT 9 Raffles Place #42-02 Republic Plaza Singapore 048619 (65) 6536 1161 (Tel) (65) 6536 1171 (Fax) www.lw.com TABLE OF CONTENTS CLAUSE / SCHEDULE PAGE 1. DEFINITIONS AND INTERPRETATION 2 2. FACILITY AND TRANCHES 13 3. PURPOSES 13 4. CONDITIONS PRECEDENT 14 5. DRAWDOWN 15 6. REPAYMENT 17 7. CANCELLATION AND PREPAYMENT 18 8. INTEREST 18 9. INTEREST PERIODS 19 FEES AND PREMIUM 20 ADDITIONAL PAYMENT OBLIGATIONS 20 REPRESENTATIONS AND WARRANTIES 21 UNDERTAKINGS 23 EVENTS OF DEFAULT 27 CHANGES TO THE PARTIES 29 PAYMENT MECHANICS 29 AMENDMENTS AND WAIVERS 30 NOTICES 30 INCORPORATION 30 FURTHER ASSURANCES 31 GOVERNING LAW 31 DISPUTE RESOLUTION 31 ADB IMMUNITIES AND PRIVILEGES 31 SCHEDULE 1 32 FORM OF DRAWDOWN NOTICE SCHEDULE 2 34 REPAYMENT SCHEDULE SCHEDULE 3 38 FORM OF DEVELOPMENT EFFECTIVENESS MONITORING REPORT SCHEDULE 4 40 PROHIBITED ACTIVITIES SCHEDULE 5 41 FORM OF SAFEGUARDS AND SOCIAL MONITORING REPORT SIGNATORIES SIGNATURE PAGES i THIS AGREEMENT (this “ Agreement ”) is dated 28 March 2014 and is made between: KYUDEN SARULLA PTE. LTD. , a limited liability company established under the laws of Singapore whose registered head office is at 158 Cecil Street, #11-01, Singapore 069545 (the “ Kyushu Borrower Entity ”); ORSARULLA INC ., an exempted company with limited liability incorporated in the Cayman Islands with registered number 186158 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Ormat Borrower Entity ”); PT MEDCO GEOPOWER SARULLA , a limited liability company established under the laws of the Republic of Indonesia whose registered head office is at The Energy Building 50th Floor SCBD Lot 11A Jl. Jend Sudirman Kav . 52-53, Jakarta 12190, Indonesia (the “ Medco Borrower Entity ”); SARULLA OPERATIONS LTD , an exempted company with limited liability incorporated in the Cayman Islands with registered number 196738 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Operator ”); SARULLA POWER ASSET LIMITED , an exempted company with limited liability incorporated in the Cayman Islands with registered number 189923 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Itochu Borrower Entity ”); ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, in its individual capacity; ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, not in its individual capacity but solely in its capacity as an implementing entity of the Clean Technology Fund; and ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, not in its individual capacity but solely in its capacity as an implementing entity of the Canadian Climate Fund for the Private Sector in Asia under the Clean Energy Financing Partnership Facility (established by the Government of Canada). BACKGROUND (A) The Borrower proposes to develop, construct, operate and maintain the Project. (B) ADB, the Borrower and certain other parties have entered into a Common Terms Agreement (the “ Common Terms Agreement ”) concerning the Project. (C) ADB has agreed to provide the Borrower with a term loan facility in an amount not exceeding USD350,000,000 on the terms and subject to the conditions set out in this Agreement and the Common Terms Agreement. 1 IT IS AGREED as follows: 1. DEFINITIONS AND INTERPRETATION Definitions In this Agreement, unless the context requires otherwise or unless otherwise defined in this Agreement, the following terms have the following meanings: “ADB” means the Asian Development Bank in each of the capacities described in paragraphs (6) through (8) of the Preamble to this Agreement. “ADB Commitment” means the aggregate of the ADB Tranche A Commitment, the ADB Tranche B Commitment and the ADB Tranche C Commitment, being USD350,000,000 at the date of this Agreement. “ADB Event of Default” means: (a) any event or circumstance described in Clauses 14.3 ( Cessation of ADB Membership
